Beck, J.,
(dissenting.) I. Chapter 23, Acts Twentieth General Assembly, which took effect March 25, 1884, provides that the homestead of a pensioner, purchased with the proceeds of his pension, shall be exempt from seizure and sale for his debts, contracted either before or after the purchase of such homestead. Defendant relies upon this statute to support his claim that the property is exempt. It is insisted by counsel of plaintiffs that the statute, so far as it applies to debts contracted before the purchase of the homestead, is in conflict with the constitution of the United States, in that it impairs the obligation of contracts. I need not consider the question thus raised, further than to *298inquire whether the pension is exempt by the statute of the United States from all debts of the pensioner. If it is, no creditor of the pensioner can reach the pension, without regard to the time the debt was contracted. There can, therefore, be no impairment of contract by the statute of this state just referred to.
II. The act of congress under which defendant’s pension was granted contains this provision: “ Sec. 4747. No sum of money, due or to become due to any pensioner, shall be liable to attachment, levy, or seizure, by or under any legal or equitable process whatever, whether the same remains with the pension-office or any officer or agent thereof, or is in course of transmission to the pensioner entitled thereto ; but shall inure wholly to the benefit of such pensioner.” See Rev. St. U. S., sec. 4747. It is obvious that this provision was intended for the benefit and protection of pensioners, and not wholly of the officers of the U nited States, in view of the fact that, under the decisions of the United States supreme court, money appropriated by the government to a citizen cannot be reached by any process to subject it to his debts until it is actually paid into the hands of the citizen. It was held in Buchanan v. Alexander, 4 How. 20, that, “ so long as money remains in the hands of a disbursing officer, it is as much $the money of the United States as if it had not been drawn from the treasurer. Until paid over by the agent of the government to the person entitled to it, the fund cannot, in any legal sense, be considered a part of his effects.” Pensions are only paid to the pensioner in person, or upon checks payable to his order. Rev. St. U. S., sec. 4765. It is impossible, under the case just cited, to reach money of a pensioner by any process until it is paid to him. The provision above quoted, being an enactment of a prior decision, must be presumed to have had other purposes than the protection of the government officers ; for we will presume that congress knew that the officers were already fully protected by the decision of the supreme court. Indeed, the section quoted so declares in enacting that the pension “shall inure *299wholly to the benefit of the pensioner.” It is plain that protection to the pensioner is a purpose of the enactment, and it is equally plain that such protection was not against attempts to subject the pension to the seizure upon process before it had reached the hands of the pensioner; for that protection was fully secured by the decision of the United States supr erne court. The protection to the pensioner intended by the statute clearly begins after the pension money reached the hands of the pensioner, and its character and extent is expressed by the declaration that the pension “shall inure wholly to the benefit of such pensioner.” That declaration cannot mean simply and only that he is to hold the money as his property, subject to liability for his debts, as other property. He would have that right without the statute. We will not presume that congress, by a statute, would do the vain thing of conferring a right already possessed by the citizen. Nor can it mean that the money shall be protected from process ; but that a homestead, which is recognized and protected under both national and state legislation, if bought with proceeds of a pension, shall not be subject to process. The pensioner attempts to have the “ benefit ” of a homestead by purchase with his pension money. If the homestead becomes liable for his debts, his pension does not “inure wholly to his benefit.” I am brought to the conclusion by these and other reasons that, under the statutes of the United States, a person may hold a homestead purchased with his pension money, free from all debts, without regard to the time they were contracted.
III. That it is competent for congress to grant this protection cannot be doubted. The pension, while earned by invaluable patriotic service, is a gratuity on the part of the government in the sense that it Is not granted under any contract. Surely the government may provide that its gratuity to its patriotic defenders, given as a meager recompense for health lost, blood shed, and lives sacrificed in defense of the Union and the constitution, shall “inure wholly to the benefit of *300the pensioner.” Shall not the sovereign giver of a gratuity prescribe how it shall be used and enjoyed ? In granting homesteads, congress has exercised this sovereign authority, and exempted them from debts contracted prior to their acquisitions. Rev. St. U. S., sec. 2296. I have never heard these provisions questioned on the ground of want of authority in congress to enact them, and am aware of no principles upon which objections thereto can be based. In support of these views, see Folschow v. Werner, 51 Wis. 85, 7 N. W. Rep. 911.
I reach the conclusion that defendant’s homestead is exempt from plaintiff’s claim, which Is in conflict with Webb v. Holt, 57 Iowa, 712, de cided by a majority of this court. The decision in that case, in my opinion, ought to be overruled. See Goble v. Stephenson, 68 Iowa, 270.
Rothrook, J., concurs in this dissent.